DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on December 10, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Priority
This continuation-application claims priority of US utility application 16/227,629, filed December 20, 2018, now U.S. Patent 10,788,290; US provisional application 62/726,633 filed September 4, 2018; and US provisional application 62/620,246 filed January 22, 2018 .
 
Status of Claims
This office action is in response to amendments entered on November 19, 2020 for the patent application 17/020,632 originally filed on September 14, 2020. Claim 1 is cancelled. Claims 2-23 are new. Claims 2-23 are pending. 

Claim Objections
Claims 11, 21 and 22 are objected to because of the following informality: the use of “and/or.” 
Claims 11, 21 and 22 recite the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim(s) unclear whether both terms are to be considered, or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required. Claim 22 is also objected to based on its respective dependencies to claim 21. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 35 of U.S. Patent No. 10,788,290 to Gallery, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 2 and 20 of the instant application are disclosed in claims 1, 5, 6 and 35 of U.S. Patent No. 10,788,290. 
Instant application
US 10,788,290 to Gallery, et al.
2. A system, comprising: 
a) a controller, comprising: 
i) one or more position sensors;
b) a viewer comprising at least one visual interface; and 
c) a processor and software operatively connected to said processor comprising instructions that when executed by said processor cause said processor to display: 
i) a target;
ii) a simulated landscape through which a simulated shot travels to reach said target; and 
iii) a simulated projectile flight path projected onto said simulated landscape between a position of a shooter and said target on said at least one visual interface.

20. A system, comprising: 
a) a controller, comprising: 
i) one or more position sensors: 
b) a viewer comprising at least one visual interface; 
c) a processor and software operatively connected to said processor comprising instructions that when executed by said processor cause said processor to execute a shooting simulation application wherein said shooting simulation application calculates a simulated projectile flight path; 

d) a non-transitory computer readable media comprising said instructions that when executed by said processor cause a computer to execute said shooting simulation application transmitted to said viewer; and 

e) a user interface that supports a user's selection of shooting conditions, views, and options, 

wherein said user interface comprises prompts for said user to design a training session comprising the number of targets desired, the minimum and maximum ranges to targets desired, the minimum and maximum ranges to targets desired, and the minimum and maximum wind speeds desired.
1. A system, comprising: 
a) a controller, comprising: 
i) a base having a shape of a firearm and a target acquisition device; and 
ii) position sensors; 
b) a viewer comprising at least one visual interface; 
c) a processor and software operatively connected to said processor comprising instructions that when executed by said processor cause said processor to execute a shooting simulation application wherein said shooting simulation application calculates at least one ballistic solution to a simulated shot by said controller and graphically displays said ballistic solution on said visual interface, displaying: 
a) a target; 
b) a simulated landscape through which the simulated shot travels to reach the target; and 
c) a simulated projectile flight path projected onto the simulated landscape between a position of a shooter and the target.

5. The system of claim 1, wherein said system further comprises a non-transitory computer readable media comprising said instructions that when executed by said processor cause a computer to execute said shooting simulation application transmitted to said viewer.


6. The system of claim 5, further comprising a user interface that supports a user's selection of shooting conditions, views, and options.

35. The system of claim 6, wherein said user interface comprises prompts for a user to design a training session comprising the number of targets desired, the minimum and maximum ranges to targets desired, the minimum and maximum ranges to targets desired, and the minimum and maximum wind speeds desired.

In view of the table above, it is clear that most of the elements of claims 2 and 20 are to be found in claim 1, 5, 6 and 35 of the patent to Gallery, et al.

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 2 and 20 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 2 and 20 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 2 and 20 of the application is anticipated by claim 1 of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2 and 20 are directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “simulation shooting,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
Per claim 2: “to display i) a target; ii) a simulated landscape through which a simulated shot travels to reach said target; and iii) a simulated projectile flight path projected onto said simulated landscape between a position of a shooter and said target.”
Per claim 20: “to  execute a shooting simulation application wherein said shooting simulation application calculates a simulated projectile flight path; 
to execute said shooting simulation application transmitted to said viewer; and 
supports a user's selection of shooting conditions, views, and options, wherein said user interface comprises prompts for said user to design a training session comprising the number of targets desired, the minimum and maximum ranges to targets desired, the minimum and maximum ranges to targets desired, and the minimum and maximum wind speeds desired.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a controller,” “one or more position sensors,” “a viewer,” “at least one visual interface,” “a processor,” “software,” “a non-transitory computer readable media,” and “a computer,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to a particular technological environment or field of use. In other words the claimed “simulation shooting,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a controller,” “one or more position sensors,” “a viewer,” “at least one visual interface,” “a processor,” “software,” “a non-transitory computer readable media,” and “a computer,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a controller,” “one or more position sensors,” “a viewer,” “at least one visual interface,” “a processor,” “software,” “a non-transitory computer readable media,” and “a computer,” as described within paras. [0020]-[0032]. Specifically, para. [0023] of the Applicant’s written description as originally filed provides the following: “In particular, provided herein are systems and methods for shooting simulation comprising a controller, a viewer, and a computer.” As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3-19 and 21-23 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-19 and 21-23 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2 or 20. Therefore, claims 2-23 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 8, 10, 14, 15, 17 and 20-23 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 10 recite the limitation “the position of said controller.” The limitations are not previously introduced in claim 2, 3, 6 or 10. As such, the limitations lack antecedent basis. Therefore, claims 3 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation “said visual interface.” The limitation “at least one visual interface,” is previously introduced in claim 2. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said at least one visual interface”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 2. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 8 recites the limitations “a target acquisition device,” “a barrel,” “shooter,” “target,” and “angle of rifle barrel.” The limitations are previously introduced in either claim 2 or 8. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] said target acquisition device, “[[a]] said barrel,” “said shooter,” “said target,” and “an angle of [[rifle]] said barrel”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 8. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 8 also recites the limitation “the telescopic gunsight.” The limitation is not previously introduced in claim 2, 6, 7 or 8. As such, the limitation lacks antecedent basis. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 recites the limitation “said user's selection of shooting conditions, views, and options.” The limitation is not previously introduced in claim 2, 6 or 14. As such, the limitation lacks antecedent basis. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 15 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 14.

Claims 15 and 20 recite the limitations “the number of targets desired, the minimum and maximum ranges to targets desired, the minimum and maximum ranges to targets desired, and the minimum and maximum wind speeds desired.” The limitations are not previously introduced in claim 2, 6, 14, 15 or 20. As such, the limitations lack antecedent basis. Therefore, claims 15 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 21-23 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 20.

Claim 17 recites the limitation “said shooters.” The limitation “a plurality of shooters” is previously introduced in claim 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said plurality of shooters”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16. Therefore, claim 17 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 20 recites the limitation “said user.” The limitation is not previously introduced in claim 20. As such, the limitation lacks antecedent basis. Therefore, claim 20 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 21-23 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 20.

Claim 23 recites the limitation “a processor.” The limitation is previously introduced in claim 20. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] said processor”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 20. Therefore, claim 23 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 2-23 contain allowable subject matter. The closest prior art of record is U.S. Patent 5,641,288 to Zaenglein Jr. Specifically, Zaenglein Jr. fails to teach the limitations of: “a) a controller, comprising: i) one or more position sensors; ii) a simulated landscape through which a simulated shot travels to reach said target; and iii) a simulated projectile flight path projected onto said simulated landscape between a position of a shooter and said target on said at least one visual interface,” found in independent claim 2 or “a) a controller, comprising: i) one or more position sensors; a shooting simulation application wherein said shooting simulation application calculates a simulated projectile flight path; to execute said shooting simulation application transmitted to said viewer; and a user's selection of shooting conditions, views, and options, wherein said user interface comprises prompts for said user to design a training session comprising the number of targets desired, the minimum and maximum ranges to targets desired, the minimum and maximum ranges to targets desired, and the minimum and maximum wind speeds desired,” found in independent claim 20. Therefore, claims 2-23 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 2-23 stand rejected under double patenting, and 35 U.S.C. §§101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715